PER CURIAM.
The question upon the merits in this case is whether J. A. Boyd, a judgment creditor of the Stuttgart & Arkansas River Railroad Company, or the Farmers’ Loan & Trust Company, the trustee for Certain bondholders secured by a mortgage made by. that company, is entitled to the superior lien upon its franchises and property. No citation was addressed to or served upon the trust Company, and upon that ground it has appeared, and made a motion to dismiss the appeal. The motion is granted upon the authority of Trust Co. v. McClure, 49 U. S. App. 43, 24 C. C. A. 64, and 78 Fed. 209; Dodson v. Fletcher, 49 U. S. App. 61, 24 C. C. A. 69, and 78 Fed. 214; and Trust Co. v. Clark, 83 Fed. 230.